Citation Nr: 1228843	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  03-28 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to August 5, 2009, and 40 percent thereafter, for service-connected herniated nucleus pulpous at L4-L5 with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1982 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The appellant's claims file was subsequently transferred to the RO in St. Louis, Missouri.

This case was previously before the Board in November 2008, July 2009 and April 2011 and remanded for additional development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the mandates of the April 2011 Board remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the case was previously remanded in April 2011 to afford the appellant a VA examination to determine the current degree of severity of any urinary incontinence due to her service-connected lumbar spine disability.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).   Unfortunately, the Board finds that another remand is necessary for compliance with the remand order.  

In April 2011, the appellant was evaluated at a VA examination.  The VA examiner found that the appellant had urinary incontinence which was not related to her lumbar spine condition.  The VA examiner noted that the appellant had bladder surgery three days prior to the VA examination and that he did not have information from the surgeon that performed the bladder surgery.  An April 2011 private operative/procedure note was associated with the claims file in April 2012 after VA sent a request to the appellant for the record.  In the April 2011 opinion, the VA examiner stated that the appellant had a recent bladder sling procedure and the surgeon would not have performed this type of surgery if the incontinence was related to a lumbar spine condition.  The VA examiner stated "[s]ee information below for rationale."  However, the information provided was general information about stress incontinence and did not specifically address whether urinary incontinence could have been related to the service-connected lumbar spine disability.  As the April 2012 VA examiner did not consider the April 2011 private operative/procedure note and did not provide an adequate rationale for the opinion, the case must be remanded for a new VA opinion as to whether the appellant has urinary incontinence that is due to her service-connected lumbar spine disability.  

Although not specifically requested by the Board, the appellant was provided with an April 2011 VA examination of her spine.  The appellant's spine had flexion of 0 to 30 degrees, which was worse than the flexion of 0 to 35 degrees noted at her last VA examination in August 2009.  The April 2011 VA examiner noted that he was unable to test whether there was additional limitation of motion after three repetitions because the appellant had bladder sling surgery three days prior to the examination and she was not able to perform the range of motion testing due to abdominal discomfort.  He noted that the current range of motion test was not adequate.  As the VA examiner indicated the range of motion testing was not adequate, the Board finds that the VA examination of the appellant's spine is inadequate for rating purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the April 2011 VA examination indicated the appellant's range of motion of the spine had worsened since her previous examination three years ago and the April 2011 VA examination was inadequate, the Board finds that a new VA examination is necessary to determine the current state of the appellant's service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to determine the current degree of severity of her herniated nucleus pulposus at L4-L5 with radiculopathy.  

The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.

The appellant should be provided an examination with all orthopedic and neurological findings reported with respect to her service-connected back disability.  

Additionally, the VA examiner should provide an opinion as to whether it is at least as likely as not that the appellant's urinary incontinence is related to her service-connected back disability.  If the VA examiner finds that it is related, the examiner should provide information regarding the frequency of use of appliances or wearing of absorbent materials (number of times they must be changed each day) in relation to the appellant's urinary incontinence that is related to her service-connected back disability.

The rationale for all opinions expressed must be provided.

2.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


